Citation Nr: 0616850	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  99-13 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.

The instant appeal arose from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Jackson, Mississippi, which denied a claim for 
service connection for dental problems.

With regard to the veteran's claim of service connection for 
a dental disorder, the Board notes that the only matter the 
RO developed for appellate review is whether service 
connection is warranted for purposes of an award of 
disability compensation benefits.  Consequently, the Board's 
analysis will likewise be limited to that question.  However, 
a claim for service connection for a dental disorder also 
raises a claim for outpatient dental treatment.  Mays v. 
Brown, 5 Vet. App. 302 (1993).  The April 1998 rating 
decision on appeal noted that a copy of the veteran's dental 
claim was being forwarded to the Jackson VA Medical Center.  
To the extent that the question of service connection for a 
dental condition for purposes of treatment has not been 
considered, it is referred to the RO for appropriate action.


FINDING OF FACT

There is no competent evidence of record of a dental disorder 
due to a combat wound or other in-service trauma.  


CONCLUSION OF LAW

Service connection for a dental condition for compensation 
purposes is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.381 (2005); 38 C.F.R. § 4.149 (1998).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection requires evidence that a disease or 
disorder was incurred in or aggravated during service or that 
the disease or disorder is otherwise attributable to service.  
38 U.S.C.A. § 1110.  In determining whether a claimed benefit 
is warranted, VA must determine whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(b).

The veteran has reported that service connection is warranted 
for a dental disorder because while in combat in World War II 
he did not have time to brush his teeth for up to three 
months at a time.  He also reported that he went to the Army 
dentist in Japan who wanted him to stay for 2 to 3 weeks of 
dental treatment.  The veteran stated that he could not stay 
for the recommended treatment because he left Japan the 
following day for discharge and home.  

The service dental records show that he was examined in 
January 1944 and that 4 carious teeth were treated.  A March 
1944 record noted "tooth trouble" and he was referred to a 
dentist.  His February 1946 separation examination noted he 
had four missing natural teeth and two restorable carious 
teeth.  He wore no dental prosthetics and had no other dental 
defects.

The veteran stated that he received dental treatment from a 
private dentist shortly after service.  He has reported that 
by the mid-1950s he had lost all his teeth and required 
dentures.  He maintains that he needs new dentures.

A February 2003 VA dental examination noted that the 
veteran's teeth were all missing and that his upper and lower 
dentures were not serviceable.  There was no problem with jaw 
movement, speech or mastication.  There were no significant 
radiographic findings, and there was no bone loss or sensory 
loss.  A June 2005 VA dental examination revealed similar 
findings.  The examiner noted that the veteran denied any 
history of trauma to the oral cavity or face.

The regulations pertinent to dental claims were amended 
during the pendency of this claim, although the portions of 
the regulation relevant to this case were essentially 
unchanged.  See 64 Fed. Reg. 30392 et seq. (June 8, 1999).  
The old regulations, those in effect prior to June 8, 1999, 
provide that treatable carious teeth, replaceable missing 
teeth, and periodontal disease are not disabling conditions 
and may be considered service-connected solely for purposes 
of establishing eligibility for outpatient dental treatment.  
38 C.F.R. § 4.149 (1998).  As in effect prior to the 
regulatory changes of June 8, 1999, regulations provided 
that, "[l]oss of teeth can be compensably service connected 
only if such loss is, inter alia, 'due to loss of substance 
of body of maxilla or mandible without loss of continuity'."  
Woodson v. Brown, 8 Vet. App. 352, 354 (1995) (quoting 
38 C.F.R. § 4.150 (1998) and citing also 38 C.F.R. § 4.149 
(1998)).  

The new regulations likewise provide that treatable carious 
teeth, replaceable missing teeth, and periodontal disease may 
be considered service-connected solely for purposes of 
establishing eligibility for outpatient dental treatment.  
38 C.F.R. § 3.381(a) (2005).  Although the language of 38 
C.F.R. § 4.149 (1998) quoted by the United States Court of 
Appeals for Veterans Claims (CAVC or Court) in Woodson has 
since been deleted from the regulations, the principle 
therein articulated remains intact and is embraced by what is 
now 38 C.F.R. § 3.381 (2005) and by the rating criteria for 
dental conditions, which do not identify a compensable rating 
for extraction of teeth.

As the old and the new regulations clearly prohibit an award 
of service connection for compensation purposes for carious 
teeth or extraction of teeth, the veteran's request for 
compensation must be denied.  The Board finds that the two 
versions of the regulations are equally favorable to the 
facts in this case as application of either version does not 
result in a grant of service connection.  38 U.S.C.A. § 5110. 

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b).  Because the veteran is 
not claiming that his alleged inservice dental injury was 
incurred during combat, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for consideration.  

The evidence does not show, and the veteran does not contend 
that his teeth were extracted due to inservice trauma.  
Rather, the teeth that he seeks service connection for were 
pulled at some point after service.  There is no indication 
in the veteran's service medical and dental records of dental 
trauma.  The significance of a finding that a dental 
condition is due to in-service trauma is that the veteran may 
be authorized to receive any VA dental care indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability. 38 C.F.R. § 
17.161(c) (formerly § 17.123(c)).  Other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service. 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§ 17.161 (2005).  

Accordingly, in view of the lack of probative evidence of 
dental trauma in service, the Board is without legal 
authority under governing regulations to grant service 
connection for a dental condition for purposes of an award of 
disability compensation benefits.  Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).

Duty to Assist and Duty to Notify

To the extent they are for application in this case, the 
Board finds that VA has met its duties to notify and assist.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that a VCAA notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").

This case was remanded twice for compliance with the duty to 
assist and the duty to notify.  In April 2001, March 2002, 
and February 2005 letters, VA notified the veteran of the 
basic elements of service connection claims and informed him 
that, if he provided information about the sources of 
evidence or information pertinent to the elements of the 
claim (including medical records, employment records, records 
from other federal agencies), VA would make reasonable 
efforts to obtain the records from the sources identified.  
The letters also informed him that he ultimately is 
responsible for substantiating his claims even though the law 
requires VA assistance in claim substantiation, and that he 
can submit relevant evidence on his own.  With respect to the 
fourth element of a valid notice, the February 2005 letter 
specifically notified the veteran that he could submit any 
pertinent evidence in his possession.  

In light of the denial of the service-connection claim for a 
dental disorder, no initial disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, there is no 
prejudice to the veteran in proceeding with the denial of the 
dental claim. 

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all elements of a valid 
notice.  He was notified of what the evidence must show to 
result in service connection, and was on notice throughout 
the appeal through the pertinent rating decision, statement 
of the case, supplemental statements of the case, and letters 
why the claim remains denied.  He was told about his and VA's 
respective claim development responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
and VA treatment records.  While a recent response from 
National Personnel Records Center (NPRC) indicated that the 
veteran may have fire-related service, it appears that the 
service dental records are complete.  Development of post-
service private dental records was precluded as the veteran 
stated that his dentist and died and that efforts to obtain 
those records would be futile.  The veteran has provided 
written statements as well as testimony at a personal 
hearing.  The Board notes that the Veterans Law Judge who 
held the hearing has since left the Board and that the 
veteran was twice provided an opportunity to request another 
hearing.  Both times, he was informed that if he did not 
respond to the correspondence, the Board would assume that he 
did not want an additional hearing.  He did not provide a 
response to either notice.  Finally, this case was remanded 
twice for VA dental examinations.  For these reasons, the 
Board finds that VA's duties to assist and notify were met.


ORDER

A claim for entitlement to service connection for a dental 
disorder is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


